t c memo united_states tax_court jeffrey scot striefel petitioner v commissioner of internal revenue respondent docket no filed date kathryn j sedo for petitioner blaine c holiday for respondent memorandum findings_of_fact and opinion kerrigan judge respondent determined a deficiency of dollar_figure and a sec_6662 penalty of dollar_figure with respect to petitioner’s federal_income_tax for tax_year unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar petitioner has conceded that he received taxable interest_income that he failed to report for the issues remaining for consideration are whether petitioner may deduct car and truck expenses whether petitioner may deduct lodging_expenses whether petitioner may deduct meal expenses whether petitioner may deduct sec_179 expenses and whether petitioner is liable for the accuracy-related_penalty under sec_6662 findings_of_fact some of the facts have been stipulated and are so found petitioner resided in minneapolis minnesota when he filed the petition during the year in issue petitioner worked as an independent_contractor providing field technician services for steen engineering inc steen engineering petitioner reported business_expenses relating to his work for steen engineering on his schedule c profit or loss from business sole_proprietorship steen engineering is a design services firm located in the minneapolis-saint paul metropolitan area it provides mechanical and electrical engineering consulting for the construction industry it prepares construction documents specifications and reports regarding mechanical plumbing and electrical disciplines for example steen engineering contracted with an architecture design firm to provide construction documents for a revised drive-up window and front counter for certain mcdonald’s restaurants located in minnesota and wisconsin for each restaurant steen engineering contracted to provide a site field survey of the restaurant’s existing conditions which included verification of each site’s electrical and mechanical operations as a field technician petitioner traveled to steen engineering’s renovation project sites such as the mcdonald’s restaurants petitioner verified the sites’ conditions as steen engineering required each site visit lasted one or two hours after petitioner visited a project site he prepared a report discussing what systems and equipment were in place at the site then he uploaded the report to steen engineering’s server steen engineering would submit these reports to the clients for the mcdonald’s project steen engineering submitted the reports to the architecture design firm as well as to mcdonald’s’ corporate department in tax_year petitioner traveled to local project sites ie those in the minneapolis-saint paul metropolitan area and to project sites in the greater minnesota area and surrounding states steen engineering paid petitioner a flat fee per project site and did not reimburse petitioner for any expenses he incurred petitioner traveled to the project sites in his personal vehicle in he drove a dodge caravan and a chrysler town country he drove the dodge caravan until date when he traded it in for the chrysler town country when he received the chrysler town country its odometer read big_number miles on date petitioner took the chrysler town country for an oil change at that time its odometer read big_number miles on date he had repairs done to the chrysler town country at that time its odometer read big_number miles petitioner filed timely his form_1040 u s individual_income_tax_return for tax_year with the help of a tax_return_preparer his federal_income_tax return was selected for audit which was scheduled for date in date petitioner received a traumatic medical diagnosis petitioner was told that he would likely die soon and was hospitalized after he was released from the hospital petitioner destroyed all of his business records which he kept in a file cabinet only a few receipts which petitioner had placed in the glove box of his car survived on date respondent issued petitioner a notice_of_deficiency for tax_year disallowing the following deductions expense car and truck travel meals and entertainment sec_179 amount dollar_figure big_number big_number big_number opinion i business_expense deductions generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and a taxpayer bears the burden of proving those determinations are erroneous rule a 290_us_111 in order to shift the burden the taxpayer must comply with all substantiation and recordkeeping requirements and cooperate with all reasonable requests by the commissioner for witnesses information documents meetings and interviews pursuant to sec_7491 see 394_f3d_1030 8th cir aff’g tcmemo_2003_212 higbee v commissioner t c sec_6001 specifies that taxpayers must keep such records as are sufficient to show whether they are liable for tax petitioner intentionally and as discussed below unjustifiably destroyed his business records in contradiction to that substantiation and recordkeeping requirement the burden_of_proof remains with petitioner see also sowards v commissioner tcmemo_2003_180 slip op pincite ‘thus if a taxpayer required to substantiate an item fails to do so in the manner required or destroys the substantiation this burden_of_proof provision is inapplicable ’ quoting h_r conf rept no pincite 1998_3_cb_747 a substantiation generally sec_162 allows a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business an ordinary_expense is one that occurs commonly or frequently in the taxpayer’s business 308_us_488 and a necessary expense is one that is appropriate and helpful in carrying on the taxpayer’s business welch v helvering u s pincite the expense must directly connect with or pertain to the taxpayer’s business sec_1_162-1 income_tax regs a taxpayer may not deduct a personal living or family expense unless the code expressly provides otherwise sec_262 deductions are a matter of legislative grace and a taxpayer must prove his or her entitlement to a deduction 503_us_79 292_us_435 to that end taxpayers are required to substantiate each claimed deduction by maintaining records sufficient to establish the amount of the deduction and to enable the commissioner to determine the correct_tax liability sec_6001 higbee v commissioner t c pincite certain expenses specified in sec_274 are subject_to strict substantiation rules these expenses include travel_expenses and sec_280f listed_property expenses to meet these strict substantiation rules a taxpayer must substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount the time and place of the travel or use and the business_purpose sec_274 flush language to substantiate by adequate_records the taxpayer must provide an account book log or similar record and documentary_evidence which together are sufficient to establish each element of an expenditure sec_1_274-5t temporary income_tax regs fed reg date documentary_evidence includes receipts paid bills or similar evidence sec_1_274-5 income_tax regs to substantiate by sufficient evidence corroborating the taxpayer’s own statement the taxpayer must establish each element by his or her own statement and by documentary_evidence or other direct evidence sec_1 5t c i temporary income_tax regs fed reg date to establish the business_purpose of an expenditure however a taxpayer may corroborate his or her own statement with circumstantial evidence id normally the court may estimate the amount of a deductible expense when a taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount see 39_f2d_540 2d cir 85_tc_731 this principle is often referred to as the cohan_rule see eg 46_f3d_760 8th cir aff’g tcmemo_1993_197 sec_274 however overrides the cohan_rule 122_tc_305 sec_1_274-5t temporary income_tax regs fed reg date flush language noting that sec_274 supersedes the cohan_rule the court is precluded from estimating any expenses subject_to the strict substantiation requirements in sec_274 when a taxpayer’s records have been destroyed or lost due to circumstances beyond his or her control the taxpayer is generally allowed to substantiate his or her deductions through secondary evidence boyd v commissioner t c at citing 71_tc_1120 sec_1_274-5t temporary income_tax regs fed reg date the taxpayer may reconstruct his or her expenses through other credible_evidence boyd v commissioner t c pincite sec_1_274-5t temporary income_tax regs supra petitioner intentionally destroyed his business records he is ineligible to substantiate his deductions through secondary evidence alone and he is ineligible to reconstruct his expenses through other credible_evidence see jeffers v commissioner tcmemo_1986_285 noting that the taxpayer who neglected to maintain any account book or diary of his travel-related expenses failed to retain any canceled checks regarding his lodging_expenses and discarded the receipts he received from hotels and restaurants was ineligible for the exception to the strict substantiation requirements of sec_274 for records lost through circumstances beyond a taxpayer’s control because his failure to provide adequate substantiation of his travel-related expenditures was due to his own neglect and inadvertence cf adler v commissioner tcmemo_2010_47 holding that the taxpayer who claimed his records were destroyed in a flood but failed to prove that the flood occurred and that his records were so destroyed was ineligible for the exception to the strict substantiation requirements of section d for records lost through circumstances beyond the taxpayer’s control aff’d 443_fedappx_736 3d cir b car and truck expenses petitioner reported dollar_figure of car and truck expenses on his income_tax return sec_274 specifies that listed_property is subject_to the strict substantiation rules listed_property includes passenger automobiles and other_property used for transportation sec_280f and ii petitioner’s car and truck expenses therefore are subject_to the strict substantiation rules petitioner testified at trial that he maintained a drive log in but he failed to introduce it into evidence presumably because he destroyed it petitioner provided bank statements which list the names and locations of the vendors from which he claims he purchased gas and other items relating to his car for tax_year the bank statements also list the date of each transaction and the total amount petitioner paid petitioner however failed to provide any receipts or other documentary_evidence regarding these transactions it is therefore impossible for us to determine what petitioner actually purchased at these establishments and to what extent these purchases had a business_purpose petitioner also attempts to establish the amount of mileage he drove while working for steen engineering petitioner testified that he drove approximately big_number miles in six months he attempts to reconstruct his mileage log using three documents prepared by steen engineering steen engineering’s project calendar for petitioner which lists the date petitioner visited each project site as well as the project site’s location and internal project number steen engineering’s project list which lists the project number and location for each project and a list of the project reports that petitioner uploaded to steen engineering which shows the project number and the date petitioner uploaded each report collectively steen engineering documents while we do not doubt that petitioner drove many miles in for steen engineering his testimony coupled with the steen engineering documents fails to meet the requirements of strict substantiation in order to determine the precise number of miles petitioner drove he would need to provide at a minimum documentation showing his route between project sites neither petitioner’s testimony nor the steen engineering documents provide any information regarding his travel from one purported project site to another because petitioner destroyed his documents regarding his travel_expenses he is precluded from reconstructing his route under the less stringent requirements of sec_1_274-5t temporary income_tax regs supra and we decline to sift through the convoluted steen engineering documents to reconstruct it for him see bennett v commissioner tcmemo_2010_114 the taxpayer failed to meet her burden of substantiation when she provided confusing documents without adequate explanation cf hale v commissioner tcmemo_2010_229 the court declined to sift through voluminous evidence to determine what was or was not adequate substantiation moreover he failed to provide more than general information regarding the start and end locations for each travel leg petitioner’s testimony is too general and the steen engineering documents provide only the town or city and state of the project sites finally petitioner attempts to prove some of the mileage he incurred during tax_year with two surviving receipts the first receipt dated date is a nebraska sales use_tax statement detailing the trade of petitioner’s dodge caravan for the chrysler town country at that time the chrysler town country’s odometer read big_number miles the second receipt dated date is for an oil change for the chrysler town country at that time the chrysler town country’s odometer read big_number miles petitioner offers these receipts to prove that he drove approximately big_number miles in three months during tax_year petitioner however used the chrysler town country as a personal and a business vehicle and he failed to show how much of the mileage he incurred was related to his job with steen engineering accordingly petitioner is not entitled to deduct any car and truck expenses for tax_year c lodging_expenses petitioner reported dollar_figure of travel_expenses on his income_tax return sec_274 specifies that travel_expenses are subject_to the strict substantiation rules in particular petitioner wishes to deduct lodging_expenses he purportedly incurred on site visits for steen engineering respondent has conceded dollar_figure of lodging_expenses equal to the lodging_expenses petitioner incurred in lincoln nebraska on date blair nebraska on date and washington iowa on date petitioner must substantiate the remaining lodging_expenses by sufficient evidence corroborating his own statement petitioner testified that he visited over sites in eight different states in he did not estimate how many of those sites were outside of the minneapolis-saint paul metropolitan area but he testified that he took only one personal vacation during tax_year petitioner’s bank statements show that he incurred expenses via several generic travel web sites such as hotels com orbitz com and expedia travel in for these expenses petitioner’s bank statements show the date and the amount of each expense petitioner claims that he should be allowed to report these expenses as lodging_expenses petitioner failed to provide any receipts regarding these expenses because generic travel web sites allow users to reserve rental cars and purchase airline tickets as well as reserve rooms at hotels and motels we cannot determine whether these expenses were in fact lodging_expenses even if we could determine with more certainty that these expenses were lodging_expenses the bank statements do not reveal the city or state in which the lodging took place without the location of the lodging we cannot use the steen engineering documents to verify the business_purpose of these expenses petitioner’s bank statements however also reveal that he incurred eight one- time expenses at specific hotels or motels for each of these expenses the bank statements show the date the amount and the location of the hotel or motel petitioner failed to provide any receipts regarding these eight expenses however for four of the eight expenses steen engineering’s calendar--which we found highly credible--places petitioner at a site visit in the same location and around the same date as the expenses therefore we will allow petitioner to deduct an additional dollar_figure of lodging_expenses equal to the lodging_expenses petitioner incurred in bemidji minnesota on date appleton wisconsin on date escanaba minnesota on date and o’neill nebraska on date accordingly petitioner is entitled to deduct a total of dollar_figure of his reported lodging_expenses d meal expenses petitioner reported dollar_figure of meal expenses on his income_tax return sec_274 specifies that meal expenses_incurred while the taxpayer is away from home in the pursuit of a trade_or_business are subject_to the strict substantiation rules petitioner attempts to establish the precise amount of meal expenses he incurred while traveling away from home on business for steen engineering petitioner’s bank statements list the names and locations of the vendors from which he purportedly purchased meals the bank statements also list the date of each transaction and the total amount petitioner paid petitioner however failed to provide any receipts or other documentary_evidence regarding these transactions it is therefore impossible for us to determine what petitioner actually purchased at these establishments and to what extent these purchases had a business_purpose petitioner however attempts to prove the business_purpose for these meals with a list of dates he purportedly worked for steen engineering petitioner contends that he reconstructed this list by cross-referencing the steen engineering documents he does not attempt to distinguish between the dates he worked locally and the dates he worked away from home sec_162 specifies that taxpayers may report meal expenses_incurred while away from home in the pursuit of a trade_or_business petitioner is not entitled to report meal expenses for the dates he worked locally while we do not doubt that petitioner took meals while working away from home for steen engineering his bank statements and the list of dates fail to meet the requirements of strict substantiation we again decline to sift through the convoluted steen engineering documents to reconstruct for petitioner the precise amount of meal expenses he incurred while traveling away from home see bennett v commissioner tcmemo_2010_114 cf hale v commissioner tcmemo_2010_229 petitioner however is eligible to use a per_diem method of substantiation for a small portion of his meal expenses_incurred while traveling away from home sec_1_274-5 income_tax regs provides that the commissioner may prescribe rules under which a taxpayer may use a specified amount or amounts for meals while traveling away from home in lieu of substantiating the actual cost of meals see also harris v commissioner tcmemo_2012_312 under this authority the commissioner issued revproc_2007_63 2007_2_cb_809 and revproc_2008_59 2008_2_cb_857 which provide rules for tax_year for a taxpayer using the per_diem method to substantiate among other things the amounts of meal and incidental_expenses paid_or_incurred away from home see also harris v commissioner tcmemo_2012_312 self-employed individuals like petitioner who are not reimbursed by their payors for their meal expenses may use an optional per_diem method in lieu of using actual expenses to compute their deductible meal and incidental_expenses paid_or_incurred in the course of business-related travel revproc_2007_63 sec_1 c b pincite revproc_2008_59 sec_1 c b pincite see also harris v commissioner tcmemo_2012_312 under this optional method the taxpayer may compute meal and incidental_expenses on the basis of the federal meal and incidental expense rate for the locality of travel for each calendar day he or she is away from home revproc_2007_63 sec_4 c b pincite revproc_2008_59 sec_4 c b pincite see also harris v commissioner tcmemo_2012_312 the amount will be deemed substantiated for purposes of sec_1_274-5 income_tax regs as long as the taxpayer is able to substantiate the elements of time place and business_purpose of the travel for that day revproc_2007_63 sec_4 c b pincite revproc_2008_59 sec_4 see also harris v commissioner tcmemo_2012_312 as discussed above we determined that petitioner was away from home for a business_purpose in bemidji minnesota on date appleton wisconsin on date escanaba minnesota on date and o’neill nebraska on date respondent has likewise conceded that petitioner was away from home for a business_purpose in lincoln nebraska on date blair nebraska on date and washington iowa on date accordingly petitioner is entitled to deduct the per_diem amount for meal and incidental_expenses computed on the basis of the federal meal and incidental expense rate for the locality of travel for his work in bemidji minnesota on date appleton wisconsin on date escanaba minnesota on date lincoln nebraska on date o’neill nebraska on date blair nebraska on date and washington iowa on date e sec_179 expense petitioner reported dollar_figure of sec_179 expenses on his income_tax return he has failed to introduce any evidence regarding this expense accordingly petitioner is not entitled to deduct any sec_179 expenses for tax_year ii sec_6662 accuracy-related_penalty under sec_7491 the commissioner bears the burden of producing evidence with respect to the liability of the taxpayer for any penalty see also higbee v commissioner t c pincite once the commissioner has met this burden the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect see rule a higbee v commissioner t c pincite respondent determined that petitioner is liable for an accuracy-related_penalty pursuant to sec_6662 for tax_year sec_6662 imposes a penalty equal to of any underpayment attributable to among other things negligence or disregard of rules and regulations sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws to exercise due care or to do what a reasonable and prudent person would do under the circumstances sec_6662 85_tc_934 sec_1_6662-3 income_tax regs negligence also includes any failure by a taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs petitioner intentionally destroyed his business records and thus deprived himself of records required by the code and our caselaw see sec_6001 higbee v commissioner t c pincite it is unclear from the record whether petitioner destroyed the records before or after he was aware that his federal_income_tax return had been selected for audit petitioner testified that he destroyed the records because he had been told he would die soon and he did not think he would need the records anymore although petitioner was understandably upset at the time his actions were not justifiable reasonable or prudent under the circumstances we find that petitioner acted negligently petitioner therefore is liable for the accuracy-related_penalty unless he can show he had reasonable_cause for and acted in good_faith regarding part of the underpayment see sec_6664 sec_1_6664-4 income_tax regs for purposes of sec_6664 a taxpayer may establish reasonable_cause and good_faith by showing reliance on professional advice sec_1_6664-4 income_tax regs we have found that a taxpayer has relied reasonably on professional advice if the taxpayer can prove the following by a preponderance_of_the_evidence the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment see 115_tc_43 aff’d 299_f3d_221 3d cir see also rule a welch v helvering u s pincite petitioner employed a tax_return_preparer for his income_tax return however he failed to provide any evidence regarding the tax_return_preparer petitioner has not shown that he had reasonable_cause or acted in good_faith petitioner argues that he acted in good_faith regarding the underpayment because he made a good-faith attempt to reconstruct his business records with multiple exhibits petitioner however was precluded from reconstructing his substantiation under the less stringent requirements of sec_1_274-5t temporary income_tax regs supra because he intentionally destroyed his documents furthermore the exhibits he presented to corroborate his statements were convoluted and in disarray we hold that petitioner is liable for the underpayment penalty under sec_6662 contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
